Citation Nr: 0209430	
Decision Date: 08/08/02    Archive Date: 08/21/02

DOCKET NO.  99-16 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, two of the veteran's brothers, and the appellant's 
sister


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to June 
1944.  He died in February 1996.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1996 and October 1998 rating 
decisions of the New Orleans, Louisiana, Department of 
Veterans Affairs (VA) Regional Office (RO).  In the May 1996 
rating decision, the RO denied service connection for cause 
of the veteran's death.  In the October 1998 rating decision, 
the RO denied dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151.

In May 1997, the appellant, along with other family members, 
presented oral testimony before a Hearing Officer at the RO; 
a transcript of which has been associated with the claims 
file.

The Board notes that the appellant had requested a hearing 
before a traveling section of the Board in her VA Form 9, 
Appeal to the Board of Veterans' Appeals.  A hearing was 
scheduled in March 2002, at which the appellant failed to 
appear.  That same month, she requested that a hearing be 
rescheduled and explained her reasons for failing to report.  
The Board granted her a new hearing; however, she has since 
submitted a statement that due to her health, she cannot 
attend a hearing.  Thus, the Board finds that there is no 
Board hearing request pending at this time.

The Board further notes that at the time of the veteran's 
death, he had a claim pending for an increased evaluation for 
psychophysiological gastrointestinal reaction.  In June 1996, 
the RO continued the 30 percent evaluation for 
psychophysiological gastrointestinal reaction for accrued 
purposes.  The RO notified the appellant of this 
determination in August 1996.  The appellant did not appeal 
that determination.  Conversely, in the June 2002 informal 
hearing presentation, the appellant's representative asserted 
that the appellant had submitted a notice of disagreement as 
to the June 1996 decision.  Specifically, he stated that her 
"August 1997 letter should have been accepted as a valid 
Notice of Disagreement."  There is an August 1997 letter of 
record; however, it is from the appellant's sister, and she 
cannot file a notice of disagreement as to the appellant's 
claim for accrued benefits.  Additionally, there is nothing 
in the record prior to the expiration of the appeal period 
that could be construed as a notice of disagreement from the 
appellant.  Thus, the August 1996 rating decision, which 
continued the 30 percent evaluation for psychophysiological 
gastrointestinal reaction for accrued purposes is final.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2001).


FINDINGS OF FACT

1.  The veteran died in February 1996.  The cause of death 
was listed as septic shock with differential interference 
contrast due to (or as a consequence of) infection of unknown 
source due to (or as a consequence of) chronic debilitated 
condition due to (or as a consequence of) pulmonary fibrosis 
from methotrexate for rheumatoid arthritis.  

2.  At the time of the veteran's death, he was service 
connected for psychophysiological gastrointestinal reaction, 
evaluated as 10 percent disabling, and malaria, evaluated as 
noncompensably disabling.  

3.  There is no competent evidence that establishes a nexus 
between the veteran's cause of death and service.

4.  There is no competent evidence that attributes the 
veteran's death to treatment at a VA facility, to include 
medication prescribed to him through VA.  


CONCLUSIONS OF LAW

1.  Service connection for cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.309(e); 3.312 (2001).

2.  The veteran's death did not result from treatment that he 
had received from VA, which included prescribing methotrexate 
for his rheumatoid arthritis.  38 U.S.C.A. §§ 1151, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the appellant's case.  A review of the record discloses 
that the veteran's service medical records have been 
requested and received by the RO, and such records appear to 
be intact.  Additionally, in the May 1996 and October 1998 
rating decisions on appeal, the August 1996 and June 1999 
statements of the case, and the June 1997, October 1997, 
October 1999, and September 2001 supplemental statements of 
the case, the RO informed the appellant of the evidence 
necessary to establish service connection for cause of the 
veteran's death and entitlement to dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
RO also explained its reasons and bases as to why these 
benefits could not be granted.  In the August 1996 and June 
1999 statements of the case, the RO also included the 
pertinent regulations that applied to the appellant's claims.  
Correspondence copies of these determinations were mailed to 
the appellant's accredited representative, Veterans of 
Foreign Wars of the United States.  These determinations were 
not returned by the United States Postal Service as 
undeliverable, and thus the appellant and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

As to assisting the appellant in obtaining relevant records, 
the RO sought to obtain all the clinical records from the 
veteran's hospitalization at the VA facility at the time of 
his death.  Those records have been received and associated 
with the claims file.  The appellant submitted duplicate 
copies of VA treatment records.  The appellant has not 
alleged that there are any additional medical records related 
to treatment for the veteran that have not been associated 
with the claims file.  Also, in compliance with the duty to 
assist, the RO obtained a medical opinion pertaining to the 
appellant's claim for dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1151.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the appellant in the development 
of her claims and has notified her of the information and 
evidence necessary to substantiate her claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Cause of Death

The veteran died in February 1996.  The cause of death was 
listed as septic shock with differential interference 
contrast due to (or as a consequence of) infection of unknown 
source due to (or as a consequence of) chronic debilitated 
condition due to (or as a consequence of) pulmonary fibrosis 
from methotrexate for rheumatoid arthritis.  At the time of 
the veteran's death, he was service connected for 
psychophysiological gastrointestinal reaction, evaluated as 
10 percent disabling, and malaria, evaluated as 
noncompensably disabling.

The January/February 1996 VA hospitalization summary report 
shows that the veteran had been admitted in January 1996 with 
a medical history of pulmonary fibrosis, rheumatoid 
arthritis, cataracts, right carotid endarterectomy, and 
coronary artery disease.  The veteran presented with 
complaints of fatigue, worsening shortness of breath, 
decreased appetite and energy, and a two-day history of 
productive cough with blood-streaked sputum, fever, and 
chills.  The examiner reported the veteran's hospital course, 
which showed a finding that the veteran's problems "all 
along had been pulmonary embolisms."  The examiner stated 
that the veteran went into acute renal failure and that his 
health status deteriorated from there, and he died soon 
thereafter.  The diagnoses entered were respiratory arrest, 
pulmonary fibrosis, coronary artery disease, rheumatoid 
arthritis, and acute renal failure.

The appellant has alleged that the veteran had a chronic 
debilitated condition related to both his psychophysiological 
gastrointestinal reaction and residuals of malaria.  She 
stated that the veteran's malaria was never cured and that he 
would have recurrent bouts of it, which had debilitated him.  
She also stated that the malaria had caused the veteran to 
develop an infection, which was what had caused his death.  
The appellant admitted at the May 1997 RO hearing that the 
veteran had not been diagnosed with active malaria following 
his discharge from service, but stated that the veteran would 
develop the same symptoms he had when the malaria was active.  
She stated that the veteran's eyes would get yellow.  The 
appellant asserted that the veteran had the symptoms of 
malaria when he entered for hospitalization at the VA 
facility near the time of his death.  As to the veteran's 
service-connected psychophysiological gastrointestinal 
reaction, the appellant stated that such disability had 
caused the veteran to lose his drive to fight to live, which 
she believed hastened his death.  Testimony and statements 
from family members also indicated a connection between the 
veteran's service-connected disabilities and his death.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 1991).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  Service connection will be 
determined by exercise of sound judgment, without recourse to 
speculation and after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran to include autopsy reports.  See 38 U.S.C.A. § 1310 
(West 1991); 38 C.F.R. §§ 3.303(a), 3.312 (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for cause of the veteran's 
death.  The reasons will be explained below.

The veteran's death certificate indicates the causes of his 
death; however, there is no competent evidence of a 
relationship between the veteran's service or his service-
connected disabilities and the cause of his death.  The 
appellant has made arguments that the veteran's service-
connected disabilities had caused him to be debilitated.  The 
death certificate does not indicate what the veteran's 
debilitating condition was at that time of his death, and the 
Board will not attempt to construe that his debilitating 
condition was the result of his service-connected disability 
or disabilities, as that violates the holding in Colvin.  
Colvin v. Derwinski, 1 Vet. App. 761 (1991) (holding that VA 
cannot substitute its own medical judgment or opinion for 
that of a medical expert).  

Additionally, although the appellant and her family members 
have asserted that the veteran's recurrent bouts of malaria 
and/or his psychophysiological gastrointestinal reaction 
contributed to or hastened the veteran's death, they are lay 
people and their opinions are not competent to provide the 
necessary nexus between the veteran's service-connected 
disability or disabilities and his death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Finally, there is no competent evidence that the veteran's 
service-connected disabilities of malaria and 
psychophysiological gastrointestinal reaction contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  Moreover, the evidence of record does 
not establish that septic shock, pulmonary fibrosis, or 
rheumatoid arthritis were incurred in or aggravated by 
service.  

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the cause of the 
veteran's death is not warranted, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

II.  Dependency and indemnity compensation under
the provisions of 38 U.S.C.A. § 1151

Alternatively, the appellant has asserted that VA continued 
to prescribe the veteran methotrexate for his rheumatoid 
arthritis when it knew what it was doing to the veteran's 
lungs.  She states that the veteran was initially taken off 
methotrexate because it was causing damage to the veteran's 
lungs, but that VA put him back on methotrexate, which caused 
the deterioration of his condition.

Dependency and indemnity compensation may be payable for 
death resulting from VA hospitalization, medical or surgical 
treatment.  38 U.S.C.A. § 1151.

This section of title 38 of the United States code was 
amended by Pub. L. No. 104-204, effective October 1, 1997, to 
limit the payment of compensation or dependency and indemnity 
compensation for disability or death resulting from VA 
treatment to those instances where the disability or death is 
due to fault on the part of VA or an event not reasonably 
foreseeable.  The Board notes that the appellant's claim was 
filed after October 1, 1997 (she first raised this issue in a 
December 1998 VA Form 9).  Therefore, the amended law is 
applicable to this dependency and indemnity compensation 
claim.  See VAOPGCPREC 40-97 (Dec. 31, 1997).  

In pertinent part, section 1151, as amended, provides that 
dependency and indemnity compensation shall be awarded for a 
qualifying death of a veteran as if such death were service-
connected.  For purposes of this section, a death is 
qualifying death if the death was not the result of the 
veteran's willful misconduct and the death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, and the proximate cause of the death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1151.  The RO submitted the 
claims file for an independent medical expert opinion as to 
whether or not the veteran's death could have resulted from 
treatment that the veteran had received from VA, which 
included prescribing the veteran with methotrexate for his 
rheumatoid arthritis.  The March 2000 medical opinion is 10 
pages long.  In his thorough discussion of the veteran's 
medical history, as shown by the evidence in the claims file, 
the examiner made the following findings, in part:

To summarize this lengthy record, [the 
veteran] had a long  history of 
rheumatoid arthritis, which apparently 
involved both vascular disease, as well 
as, articular problems. He was treated 
for a lengthy period of time  with 
Methotrexate until October of 1995 when 
the Methotrexate was stopped at that time 
and he was placed on Salsalate for 
continued therapy of the rheumatoid  
arthritis.  As mentioned at the beginning 
of this dictation, Methotrexate is an 
acceptable  mode of therapy for long-term 
treatment in rheumatoid arthritis with 
the patient being closely evaluated and 
followed in Rheumatology Clinic.  From 
the medical records, it appeared that the 
Methotrexate did help him throughout the 
years to decrease his pain and 
inflammation.  The patient did have 
multiple other chronic illnesses, such 
as, the coronary artery disease, . . . 
hypertension, gastric reflux disease, 
anxiety which was followed by Mental 
Health Clinic, and of course tobacco 
abuse with severe chronic obstructive 
pulmonary disease with interstitial 
pulmonary fibrosis possibly secondary to 
the  Methotrexate, as well as, his 
smoking.  [The veteran's] acute problems 
on this last hospitalization apparently 
occurred in late December of 1995.  He 
was seen in the emergency room and 
treated with antibiotic for bronchitis on 
the 1st of January of 1996 which appeared 
to have improved his symptoms and was an 
appropriate treatment.  Two weeks later; 
however, the patient had worsening of his 
shortness of breath, decreased appetite, 
energy, productive cough of blood 
streaked sputum, fever, and chills which 
was compatible with pneumonia.  He 
returned to the emergency  room and was 
appropriately admitted to the Intensive 
Care Unit with a diagnosis of left-sided 
pneumonia and hypoxemia.  The patient was 
treated with broad spectrum antibiotics 
including Zosyn and Gentamicin with 
pulmonary treatments and rehydration.  
His renal studies were appropriately 
followed and watched.  It was noted by 
the staff that his Creatinine was 
elevating and the Gentamicin which can 
cause renal problems was stopped at that 
time.  The Zosyn was continued for 
antibiotic  coverage.  Infectious Disease 
consult was appropriate when the mold 
Fusarium was found to be growing in one 
of the blood cultures and this was felt 
to be a contaminate.  Further 
complications were noted in this patient 
when his left lower extremity edema did 
not resolve as one would expect with the 
use of diuretics and medications.  An 
Ultrasound was done and found to show a 
deep vein thrombosis present in the left 
leg.  Heparin and Coumadin were started 
for appropriate treatments of deep vein 
thrombosis with a possible pulmonary 
embolism which may have complicated the 
lung problems in his left lung.  Even 
though the patient's blood cultures did 
not grow out any bacterial growth and the 
urine did not show any bacterial growth 
until his final days of hospitalization, 
the patient's condition gradually started 
to deteriorate when he went into acute 
renal failure and this was noted on the 
4th of February, 1996.  A Nephrology 
consult was obtained at that time.  
Disseminated intervascular coagulation 
became apparent in his last days of 
hospitalization due to sepsis.  The 
Heparin and Coumadin were appropriately 
held.  The patient's overall condition 
appeared to be a septic shock type of 
situation.  The causes might possibly be 
renal or pulmonary, but at this time four 
years after the patient's death, I would 
not be able to provide any specific 
location as to the site of the actual 
infection.  With his overall 
deteriorating condition, the patient 
finally died early in the morning of the 
8th of February of 1996.  The death 
certificate noted that the primary 
immediate cause of death was septic shock 
with DIC.  This diagnosis, as well as, 
the second diagnosis of infection of 
unknown source would be appropriate to 
describe the actual causes of his death 
and what lead to his respiratory failure 
and the cessation of breathing.  The next 
two diagnoses, "chronic debilitated 
condition and pulmonary fibrosis from 
Methotrexate for rheumatoid activity" 
are descriptions of conditions which 
might cause problems leading to his 
death, but would not be the final cause 
of his respiratory failure and death.  I 
do not feel that the treatment with 
Methotrexate played a factor into his 
final demise in February, 1996.  The 
Methotrexate had been stopped in October, 
1995, and the patient had not received a 
dose of this particular medicine since 
his hospitalization in early October, 
1995.  In reviewing the medical records 
it appeared that the Methotrexate[,] as 
best as I can determine[,] was used 
appropriately by the Rheumatology Clinic 
and followed appropriately with x-rays 
and lab work when necessary.

In my opinion as a Family Practitioner, I 
did not feel that [the veteran's] death 
was caused by carelessness or negligence 
on behalf of the VA's Hospital's staff 
and it appeared that they did everything 
that they possibly could do for [the 
veteran] prior to his death.  The 
immediate cause of death appeared to be 
due to a bacterial infection from either 
the kidneys or pneumonia.  This 
progressed to an overall sepsis and DIC.  
These factors complicated by his 
increasing acute renal failure and 
hypoxemia lead to his death, not the use 
of the Methotrexate

The only evidence, other than the previously discussed 
reference on the death certificate, in favor of a finding 
that the VA's prescribing Methotrexate contributed to the 
veteran's death are the appellant's and her family's 
allegations of such.  However, as stated above, they have not 
been shown to possess the requisite knowledge of medical 
principles that would permit them to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu, 4 Vet. App. at 494.  Therefore, they 
are not competent to make a determination as to the cause of 
the veteran's death.

The Board finds that the March 2000 medical opinion is the 
most probative evidence as to this issue.  The private 
physician had an opportunity to review the veteran's claims 
files, to include his VA medical records near and at the time 
of his death.  The private physician determined that the use 
of Methotrexate was proper and had not "played a factor in 
his final demise."  His reasons and bases for that 
determination are based upon the facts in the case and 
medical principles.  The probative value of this opinion is 
found to outweigh the otherwise unexplained, unsupported 
reference on the death certificate.  Moreover, the reference 
on the death certificate did not assert that the use of such 
drug under the prevailing circumstances was improper.

Accordingly, the Board has determined that the preponderance 
of the evidence is against the appellant's claim for 
entitlement to dependency and indemnity compensation under 
the provisions of 38 U.S.C.A. § 1151.  The Board has based 
its determination on the March 2000 independent medical 
expert opinion, who stated that the veteran's death was not 
caused by VA hospital care, medical or surgical treatment, 
and that the VA's treatment was proper and without 
negligence.  As stated above, there is no competent evidence 
of such probative value as to outweigh this determination, 
and thus, there is no doubt that needs to be resolved in 
favor of the appellant.  Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for cause of the veteran's death is 
denied.

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

